DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/14/2021 has been entered.
Claims 31, 37-45 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 31, 37-45 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-
Appropriate correction is required.

Claims 31, 37-45 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the use of the amines disclosed in paragraph [0023], does not reasonably provide enablement for the use of other amines.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. In the instant case, the specification fails to provide sufficient information to one of skill in the art to practice the full scope of the invention.
Attention is directed to In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 where the court set forth the eight factors to consider when assessing if a disclosure would have required undue experimentation.  Citing Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors: 
1) the quantity of experimentation necessary,
2) the amount of direction or guidance provided,
3) the presence of absence of working examples,

5) the state of the prior art,
6) the relative skill of those in the art
7) the predictability of the art, and
8) the breadth of the claims.
Applicant fails to set forth the criteria that defines a suitable "pharmaceutical acceptable amine".  Additionally, Applicant fails to provide information allowing the skilled artisan to ascertain these compounds without undue experimentation.  In the instant case, only a limited number of " pharmaceutical acceptable amine" are disclosed and only one amine example – tromethamine is set forth, thereby failing to provide sufficient working examples.  It is noted that these examples are neither exhaustive, nor define the class of compounds required.  The stability exhibited in the instant composition apparently comes from specific amines that could produce the herein claimed pH range.  The claims are so broad that they encompass any compounds known to man that have an amine moiety and is suitable in pharmaceutical field.  The pharmaceutical art is generally unpredictable, requiring each embodiment to be individually assessed for physiological activity.  Since only certain number of amines would be able to produce the herein claimed stability, undue experimentation would be required to identify suitable amines in order to practice the full scope of the invention.  The instant claims read on all " pharmaceutical acceptable amine", necessitating an exhaustive search for the embodiments suitable to practice the claimed invention.  Applicants fail to provide information sufficient to practice the claimed invention, absent undue experimentation.

Response to Arguments
Applicant's arguments filed 9/14/2021 averring the instant specification provides asequate information to practice the full scope of the invention, have been fully considered but they are not The examiner notes that applicant’s arguments focusing on the assumption that one of skilled in the art would have known what “pharmaceutical acceptable amines” are. However, there is no definition of what suitable pharmaceutical acceptable amines are. As discussed above, the only amine being used in the example is tromethamine. “pharmaceutical acceptable amine” commonly defined as any compounds with amine moiety that is also suitable used in pharmaceutical products or methods. Based on such definition of “pharmaceutical acceptable amine”, practically any compounds with the amine moiety and has been used in pharmaceutical products or methods are encompassed by the claims.  Although the scope of “pharmaceutical acceptable amines” is narrower than that of “amines”, there is still no guidance provided by the applicant to ascertain the amines that would produce superior stability of the levothyroxine composition.   Accordingly, the claims are considered as properly rejected under 35 USC 112a.
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN MING R HUI whose telephone number is (571)272-0626.  The examiner can normally be reached on Mon - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAN MING R HUI/Primary Examiner, Art Unit 1627